Citation Nr: 1230381	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  07-24 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability. 

2.  Entitlement to service connection for cystic fibrosis.

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for headaches. 

5.  Entitlement to service connection for a psychiatric disability. 

6.  Entitlement to service connection for a disability manifested by fatigue. 

7.  Entitlement to service connection for residuals of heat exposure. 

8.  Entitlement to a compensable evaluation for sterility.


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to October 1991, with additional subsequent service in the National Guard. 

In a decision dated in June 1996, the Board of Veterans' Appeals (Board) denied the Veteran's claim for service connection for a right knee disability.  By rating action dated March 2002, the Regional Office (RO) denied the Veteran's claim for service connection for cystic fibrosis.  He subsequently sought to reopen both claims. 

This matter comes to the Board on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) RO that concluded new and material evidence had not been submitted to reopen claims for service connection for cystic fibrosis and a right knee disability.  In addition, the RO denied service connection for hypertension, headaches, a psychiatric disability, a disability manifested by fatigue and residuals of heat exposure.  Also in that rating decision, the RO confirmed and continued the noncompensable evaluation in effect for sterility. 

In April 2010, the Board issued a decision finding that new and material evidence was received to reopen the claim for service connection for cystic fibrosis.  The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability; service connection for cystic fibrosis on the merits; service connection for hypertension, headaches, a psychiatric disability, a disability manifested by fatigue and residuals of heat exposure; and a compensable evaluation for sterility were addressed in the remand portion of the Board's April 2010 decision.  Additional development has been conducted and the matters are returned to the Board for further action.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are largely either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  The relevant, non-duplicate evidence in the electronic claims folder is considered, and discussed as appropriate, below.

For the reasons explained below, the issues of service connection for a right knee disability on the merits; service connection for cystic fibrosis, hypertension, headaches, a psychiatric disability, and a disability manifested by fatigue and residuals of heat exposure are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for a right knee disability was denied in a June 1996 Board decision; the Veteran did not appeal that decision and it became final.

2.  Evidence received since the June 1996 Board decision regarding the claim for service connection for a right knee disability relates to an unestablished fact necessary to substantiate the claim.

3.  Throughout the course of this claim and appeal, the Veteran has exhibited no urological symptoms related to his service-connected sterility.   


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  The criteria for a compensable rating for sterility have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7527 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this decision, the Board reopens the Veteran's claim for entitlement to service connection for a right knee disability.  As such, no discussion of VA's duties to notify and assist is necessary as to this aspect of this claim.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. 
§ 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this case, in a letter dated in May 2005, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for an increased rating for his service-connected sterility.  He was also notified as to what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran to submit evidence from medical providers, statements from others who could describe their observations of his disability level, including observations as to what manner the Veteran's disability has worsened.  A November 2008 letter advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  In addition, the November 2008 letter, as well as subsequent letters in August 2010 and December 2011, advised the Veteran of how effective dates are assigned, and the type of evidence which impacts that determination.  The Veteran's claim was last readjudicated in February 2012.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and several lay statements.  The Veteran was also afforded a Travel Board hearing in December 2009, a transcript of which is in the claims folder and was reviewed by the Board. 
 
As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. The Veteran was an active participant in the claims process by providing evidence and argument and presenting for his scheduled VA examination.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


Petition to Reopen Previously Denied Claim

The Veteran's claim of entitlement to service connection for a right knee disability was originally denied by a June 1993 rating decision.  The Veteran perfected an appeal of that decision, and in June 1996, the Board denied the claim on the basis that there was no current knee disability for which service connection could be granted.  The Veteran did not file an appeal of the Board's June 1996 decision.  As the Veteran did not appeal the June 1996 Board decision, it is now final.  See 38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. § 20.1100 (1995).  

Generally, a claim that has been finally denied by a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104(b).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

"New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The 
Court emphasized that the regulation is designed to be consistent with 38 C.F.R. 
§ 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only needs to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence considered at the time of the June 1996 Board decision included the Veteran's service treatment records, which show that the Veteran entered and left service without notation of any right knee disability or symptoms of disability.  Also of record at that time was an August 1992 VA general medical examination report, which reflected the Veteran's complaints of knee pain, but which included diagnostic testing with no abnormalities shown.  The Board also had the opportunity to review a lay statement from a fellow soldier, which confirmed that during service, the Veteran, while parachuting, experienced a mid-air collision with another parachuting soldier, followed by a hard landing.  This lay statement also suggested that the Veteran walked with a limp for some time after this incident.  The claim was denied on the basis that there was no current knee disability present for which service connected could be granted.  

The evidence received since the June 1996 Board decision includes some of the Veteran's VA outpatient treatment reports dated from 1996 to the present, as well as an August 2005 VA examination report.  August 2002 VA outpatient records suggest that the Veteran sought treatment after falling on some stairs and twisting his right knee.  In August 2005, the Veteran underwent VA examination, at which time he again reported the in-service knee injury during a parachute jump.  The Veteran reported that he received treatment for his knee at the Savannah VA outpatient clinic in approximately 2001, and that during the course of that treatment an MRI of the knee was obtained, which led to a physician's suggestion that knee surgery was needed.  The Veteran reportedly declined such surgery due to the inability to miss work for such a long time.  Examination of the knee revealed normal extension, and flexion to 120 degrees with crepitation.  The VA examiner reported the results of a VA November 2002 MRI report from the Charleston VA Medical Center, which showed suprapatellar joint effusion and a tear of the posterior horn of the medial meniscus, as well as significant irregularity of in the anterior cruciate ligament, which most likely represents partial tear.  The 2005 examiner diagnosed internal derangement of the right knee, specifically medial and lateral meniscus injury with anterior cruciate ligament injury.  

More recently, VA outpatient records contained within the electronic claims file show that in February 2012, the Veteran continued wearing a knee brace with reference to the November 2002 MRI findings.  The most recent diagnosis in the record is arthralgia with a history of derangement.

Thus, the Board in 1996 denied the Veteran's claim on the basis that there was no current right knee disability.  Since that time, evidence has been added to the claims folder clearly showing right knee disability.  Examining this evidence in conjunction with the entire body of evidence, including the lay statements documenting the in-service right knee injury related to a parachute jump, gives rise to the need for VA examination and opinion to assess the nature and etiology of any current right knee disability.  Thus, resolving all doubt in the Veteran's favor, the Board finds that the post-1996 VA outpatient records, and VA examination report, are new, in that this evidence was not previously of record.  The evidence is also material, as it addresses the existence of a current right knee disability, the lack of which was the basis for the prior denial of service connection for a right knee disability.  As new and material evidence has been received, the claim for service connection for a right knee disability is reopened.

Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings. 

The Veteran filed his claim for an increased evaluation for his service-connected sterility in April 2005.  In particular, he submitted a statement in relation to his cystic fibrosis claim that included a statement related to his sperm count.  The RO deemed this an increased rating claim.  The Board notes that at his hearing, the Veteran clarified that he meant to simply summarize all types of disabilities that he believes are related to his cystic fibrosis, including his sterility.  Nonetheless, the Veteran perfected this increased rating claim, and has not withdrawn it; thus, the Board shall continue in this increased rating analysis.

The Veteran's sterility has been assigned a noncompensable evaluation under Diagnostic Code 7527.  Pursuant to Diagnostic Code 7527, residuals of prostate gland injuries, infections, and hypertrophy are evaluated as voiding dysfunction or urinary tract infection, whichever is predominant.  As noted in the Board's prior remand, it is not clear that this is the most appropriate Diagnostic Code for this disability, as the service treatment records and VA examinations of record noted no genitourinary findings other than sterility.  Nevertheless, on his substantive appeal, the Veteran reported "excessive and inconsistent voiding with leakage."  

Under 38 C.F.R. § 4.115a , voiding dysfunction, including continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials that must be changed less than two times per day, is evaluated as 20 percent disabling.  Voiding dysfunction requiring the wearing of absorbent materials that must be changed two to four times per day is evaluated as 40 percent disabling.  Lastly, voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day is evaluated as 60 percent disabling.

Voiding dysfunction is rated by the particular condition as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.

Urinary frequency with a daytime voiding interval of between two and three hours, or awakening to void two times per night, warrants a 10 percent rating.  If absorbent materials are required which must be changed less than 2 times per day, a 20 percent rating is warranted.  If absorbent materials are required which must be changed 2 to 4 times per day, a 40 percent rating is warranted.  And, continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence warrants a 60 percent rating when it requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  38 C.F.R. § 4.115a.

Although the Veteran reported leakage on his substantive appeal, the medical record is devoid of mention of any such problem.  The Board observes that the Veteran did not report any such symptoms during his hearing before the undersigned.  In June 2010, following the Board's remand, the Veteran was afforded a VA urology examination.  The Veteran reported to the examiner that his urinary flow is ok and that there is no obstruction.  He reported often awakening twice during the night to urinate, and urinating normally during the day.  The Board notes that the Veteran did not indicate a constant nightly need to urinate twice during the night, such that the severity rises to the level of a compensable rating under the rating criteria for urinary frequency.  The report documents that the Veteran is not incontinent and does not require pads.  Regardless, the examiner stated that the Veteran does not have any specific urinary symptoms related to his sterility.  

Most recently, January 2012 VA outpatient treatment records, located in the electronic claims file, specifically note that the Veteran has no hematuria, dysuria, urgency, or frequency.  The record is otherwise devoid of evidence related to the Veteran's sterility, and there is no showing of urological symptoms associated with that sterility.

The Board concludes that the medical findings of record simply do not show symptoms related to the Veteran's sterility that would warrant a compensable evaluation under any of the relevant rating criteria.  Again, the Veteran also reported no such symptoms, and provided testimony suggesting that he mentioned his sterility with his claim simply to note its connectedness to his cystic fibrosis.  Thus, the Board finds that the preponderance of the evidence is against the claim for a compensable rating for sterility.

The Board has also considered whether the Veteran's sterility presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted in this case. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right knee disability is reopened, and to this extent only the appeal is granted.

Entitlement to a compensable evaluation for sterility is denied.


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claims for entitlement to service connection for right knee disability on the merits, as well as the claim for service connection for cystic fibrosis, and for hypertension, headaches, a psychiatric disability, and a disability manifested by fatigue and residuals of heat exposure, each of which he contends is secondary to cystic fibrosis.  

The Veteran contends that he has a right knee disability that was incurred in service.  In particular, he claims that he injured his knee in service during a parachute jump.  A fellow service member submitted a statement recalling the incident, and recalling that the Veteran, for several weeks following the incident, exhibited labored walking.  

The evidence also shows that the Veteran had knee pain in August 1992, shortly after his discharge from service.  X-ray evidence at that time showed no significant pathology.  Ten years later, in August 2002, the Veteran fell through a step hearing something pop, after which he experienced sharp pain with weightbearing.  X-rays at that time showed a normal right knee.  In August 2005, during a VA examination, the Veteran again reported the in-service parachuting incident, and also noted treatment around the year of 2001.  The VA examiner referred to a November 2002 MRI report, which showed suprapatellar joint effusion and a tear of the posterior horn of the medial meniscus, as well as significant irregularity of in the anterior cruciate ligament, which most likely represents partial tear.  The examiner diagnosed internal derangement of the right knee, specifically medial and lateral meniscus injury with anterior cruciate ligament injury.  

The Veteran has not been afforded a VA examination to determine whether there is a current right knee disability that was as likely as not incurred in service.  In light of the evidence showing the existence of current disability, along with confirmation of an in-service incident, but no clear connection between the two, the Board finds that a medical examination and opinion are necessary in order to decide this case.  Thus, a remand for VA examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Since the Board has determined that a medical examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) and (b) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with a reopened claim for a benefit which was previously disallowed, the claim shall be denied.

As to the Veteran's claim for service connection for cystic fibrosis, the Board in April 2010 remanded the issue ordering the RO to ask the Veteran to provide information concerning the hospital where he claims to have been treated in Saudi Arabia for heat-related complaints.  If the Veteran furnished this requested information, the RO was to attempt to obtain records of any such treatment or hospitalization.  In April 2010, following the Board's remand, the Veteran submitted a statement indicating that he was treated in Saudi Arabia at a field hospital attached to the 18th Airborne Corps Headquarters.  An August 2008 lay statement from a fellow soldier who was the Veteran's Squad Leader in Saudi Arabia documents this person's recollection that the Veteran experienced problems with excessive heat, which resulted in him being placed on light duty, and eventually being sent to the field hospital for 4 to 5 days.  The lay statement goes on to note that the Veteran returned to duty following this hospitalization, but again experienced health problems in the heat and returned to the field hospital a second time for 6 to 7 days.

It does not appear that the RO attempted to obtain the hospital records from the field hospital associated with the 18th Airborne Corps Headquarters in Saudi Arabia at the time of the Veteran's service there.  This was required by the Board's remand.  The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the Court. The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, this issue must again be remanded for compliance with the April 2010 Board remand in order to attempt to obtain the records from the field hospital in Saudi Arabia.  

Also, because the 2008 lay statement suggests that the Veteran was placed on light duty during his tour in Saudi Arabia, the Veteran's service personnel records should also be obtained and associated with the claims file, as these records may contain relevant information to corroborate the Veteran's account of his symptoms and treatment during his Saudi Arabia tour.  Because the record suggests that there are relevant service personnel records missing from the claims file, a remand is necessary in order to fully meet the duty to assist in this regard.  38 C.F.R. § 3.159(c)(2) (2011).

The Board also notes that the most recent VA outpatient treatment records are dated in February 2012.  Also, the paper claims file contains VA outpatient records dating up to August 29, 2002, then starting again in February 2007.  There are no records, other than the VA examination reports, between the end of August 2002 and February 2007.  This is of particular importance considering the discussion of a right knee MRI found in the 2005 VA examination report.  This MRI report and accompanying treatment records are not found within the claims file.  On remand, ongoing medical records related to the Veteran's remaining claims should also be obtained, including the records between 2002 and 2007.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

To the extent that the Veteran claims that his hypertension, headaches, psychiatric disability, and a disability manifested by fatigue and residuals of heat exposure are conditions that are secondary to the claimed cystic fibrosis, the Board finds that the issues are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Thus, the remaining claims must be remanded with the cystic fibrosis claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant treatment records from the VA treatment centers, including the Carl Vinson VA Medical Center (VAMC), Charleston VAMC, and Savannah Outpatient Clinic, dated between August 2002 and February 2007, and since February 2012.  If the requested records are not obtainable, the claims file should document such and the Veteran should be notified of the inability to obtain the records.

2.  Request the Veteran's complete service personnel record from official sources and associate it with the claims folder.  If the requested records are not obtainable, the claims file should document such and the Veteran should be notified of the inability to obtain the records.



3.  With respect to missing service treatment records, attempt to obtain the records from the field hospital associated with the 18th Airborne Corps Headquarters in Saudi Arabia related to the Veteran's reported two hospitalizations for treatment of heat-related illness.  Written documentation of any further development action in this regard, or of any determination that further attempts to obtain the records would be futile should be placed in the claims file.  The Veteran should be notified of the inability to obtain the records.

4.  After the above has been completed to the extent possible, schedule the Veteran for a VA joints examination to determine the nature of any current right knee disability and to obtain an opinion by a physician whether any such disability is as likely as not causally connected to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary, including X-ray, should be conducted and the results should be reported in detail.  

Following review of the claims file and examination of the Veteran, the physician should respond to the following:

a. Please identify all current diagnoses related to the right knee.  

b. Based on the evidence of record including the Veteran's lay assertions and his fellow service member's lay assertions, is it at least as likely as not (50 percent probability or greater) that the Veteran has a current right knee disability causally connected to the in-service parachute jump reported by the Veteran and his fellow service member, which included an in-air collision and hard landing?  The examiner should comment on the August 2002 VA outpatient treatment related to a post-service knee injury in addressing whether any current right knee disability is related to service.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should so state, and indicate why an opinion cannot be provided.  

5.  After the development requested above, and any additional development deemed necessary after review of any new evidence, has been completed to the extent possible the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


